DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. [U.S. Pub. No. 2015/0102891 A1] in view of Ito et al. [U.S. Patent No. 7453343 B2].
Regarding claim 1, Yoon discloses a coil component (e.g., 100, Fig. 1-3) comprising:
a coil conductor layer (e.g., 42, Paragraph 0033) wound on a plane;

an inner-circumferential lead-out conductor led out (e.g., end of coil layer 42 connected to via 46, Figure 1) on the same plane as the coil conductor layer from an inner-circumferential end of the coil conductor layer 42; and 
a branch conductor (e.g., extended portion of pattern 42 from lead out 64 going counter clockwise, Fig. 1, Paragraph 0082) disposed to branch from the outer-circumferential lead-out conductor 64 and extending on the same plane as the coil conductor layer 42. 
Yoon discloses the instant claimed invention discussed above except for the coil conductor layer is wound in an insulating layer, and wherein the insulating layer is nonmagnetic.
Ito discloses coil conductor layer (e.g., 5, 7, column 4, lines 18-29, Fig. 1 and 2A-2C) is wound in an insulating layer (e.g., 2, 4, 6, 8 and 10, Fig. 1, 4, 5), and wherein the insulating layer is nonmagnetic (e.g., polyimide, column 4, lines 45-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coil conductor wound in insulating layer which is non-magnetic as taught by Ito to the coil structure of Yoon to provide the inductor device with a material which has an excellent insulating property and good processability for a well-insulated coil layers to ensure a sufficient inductance value.

Regarding claim 3, Yoon discloses a line width of the branch conductor and a line width of the coil conductor layer 42 are the same (i.e., the branch is an extension, therefore, it has same width as conductor layer 42) [see Figure 1-3]. 
Regarding claim 4, Yoon discloses the coil component 100 has another coil conductor layer (e.g., 44, Fig. 1) laminated on one of the upper and lower sides (i.e., depending on the device orientation) of the coil conductor layer 42 and wound on a plane, and
the branch conductor extends to overlap the other coil conductor layer 44 when viewed in a lamination direction [see Figs. 1-3].
Regarding claim 5, Yoon discloses the branch conductor is disposed to branch from the outer-circumferential lead-out conductor 64 [Fig. 1].
Regarding claim 6, Yoon discloses the instant claimed invention discussed above except for the coil conductor layer and the other coil conductor layer constitute a common mode choke coil, and
a proportion of the length of the branch conductor to the length of the coil conductor layer is from 5 % to 18 %.
Yoon discloses a proportion of the length of the branch conductor to the length of the coil conductor layer 42 is at least 5 % [see Fig. 1].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a proportion of the length of the branch conductor to the 
 Ito discloses coil conductor layer (e.g., 5, Fig. 4-5) and other coil conductor layer (e.g., 7) constitute a common mode choke coil [Col. 6, Lines 59-67].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coil conductor layers constitute a common mode choke coil as taught by Ito to the inductive device of Yoon to provide a two-layer inductor assembly for a different intended use.
Regarding claim 7, Yoon discloses the branch conductor (e.g., the one branching out from lead-out 64) is one of a plurality of branch conductors (e.g., another branch conductor branching out from lead-out 62) [Paragraph 0075].
Regarding claim 8, Yoon discloses the instant claimed invention discussed above except for the coil conductor layer has an aspect ratio of from 1 to 2.5. 
Ito discloses coil conductor layer (e.g., 5, 7) has an aspect ratio of from 1 to 2.5 (i.e., width 5 um≤W1≤ 36um, thickness can be T≤5xW1, will have an aspect ratio of 1 to 2.5) [Col. 7, Lines 50-63].

Regarding claim 9, Yoon discloses the instant claimed invention discussed above except for the coil conductor layer has a thickness of from 5 µm to 15 µm.
Ito discloses coil conductor layer (e.g., 5, 7) has a thickness T≤5xW1 with the width 5 um≤W1≤ 36 um [Col. 7, Lines 50-63]. Therefore, the coil conductor layer will have a thickness of from 5 µm to 15 µm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use conductor layer with thickness of 5µm to 15µm as taught by Ito to the coil structure of Yoon to provide an inductor of miniature size for compact electronic circuits and obtain an effective high frequency transmission.
Regarding claim 10, Ito discloses the insulating layer comprises a plurality of laminated insulating layers (e.g., 2, 4, 6, 8, 10, Col. 6, Lines 59-67, Fig. 4),
wherein the coil component (shown in Fig. 4, 5) further comprises an element body (e.g., body including 1, 11, Fig. 5) having the plurality of laminated insulating layers (e.g., 2, 4, 6, 8, 10) [Col. 7, Lines 20-25, Fig. 4, 5].
Regarding claim 11, Ito discloses comprising magnetic substrates (3.g., 1, 11, Fig. 4) sandwiching the element body [Col. 6, Lines 59-67, Fig. 4].

a second external electrode (e.g., shown on lead out layer 3) electrically connected to the inner-circumferential lead-out conductor.
Regarding claim 13, Ito discloses the magnetic substrates (e.g., 1, 11) have a quadrangular shape when viewed in the lamination direction, and
the first external electrode and the second external electrode are disposed on two respective opposite sides of the quadrangular shape [see Figure 4].
Regarding claim 14, Yoon discloses changing or increasing the pattern 42 or changing the length of the branch inductor [Paragraph 0082] to increase magnetic flux and inductance of the coil. 
Yoon discloses the instant claimed invention discussed above except for a method of changing a characteristic of frequency of the coil component wherein the characteristic of frequency of the coil component is changed by changing the length of the branch conductor.
Ito discloses altering DC resistance of the coil improves the high frequency transmission of the coil [Col. 7, Lines 50-65].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the spiral conductor DC resistance changed as taught by Ito to the coil structure of Yoon to have the length branch conductor changed for the spiral conductor improve high frequency transmission.

the branch conductor extends to overlap the other coil conductor layer 44 when viewed in a lamination direction [see Figs. 1-3].
Regarding claim 16, Yoon discloses the branch conductor (e.g., the one branching out from lead-out 64) is one of a plurality of branch conductors (e.g., another branch conductor branching out from lead-out 62) [Paragraph 0075]. 
Regarding claim 17, Yoon discloses the branch conductor (e.g., the one branching out from lead-out 64) is one of a plurality of branch conductors (e.g., another branch conductor branching out from lead-out 62) [Paragraph 0075].   
Regarding claim 18, Yoon discloses the branch conductor (e.g., the one branching out from lead-out 64) is one of a plurality of branch conductors (e.g., another branch conductor branching out from lead-out 62) [Paragraph 0075].
    Regarding claim 19, Yoon discloses the branch conductor (e.g., the one branching out from lead-out 64) is one of a plurality of branch conductors (e.g., another branch conductor branching out from lead-out 62) [Paragraph 0075]. 
Regarding claim 20, Yoon discloses the branch conductor (e.g., the one branching out from lead-out 64) is one of a plurality of branch conductors (e.g., another branch conductor branching out from lead-out 62) [Paragraph 0075]. 

Response to Argument

Applicant's arguments with respect to claims 1-20 have been considered but are not persuasive.
Ito discloses coil conductor layer (e.g., 5, 7, column 4, lines 18-29, Fig. 1 and 2A-2C, 4 and 5) is wound in an insulating layer (e.g., 2, 4, 6, 8 and 10, Fig. 1), and wherein the insulating layer is nonmagnetic (e.g., polyimide, column 4, lines 45-50).
It would have been obvious to one having ordinary skill in the art to have coil conductor wound in insulating layer which is non-magnetic as taught by Ito to the coil structure of Yoon to provide the inductor device with a material which has an excellent insulating property and good processability for a well-insulated coil layers to ensure a sufficient inductance value.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             
/Alexander Talpalatski/Primary Examiner, Art Unit 2837